Case 2:19-cv-11458-GAD-APP ECF No. 123, PageID.5738 Filed 01/15/21 Page 1 of 19




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

             ISPINE, PLLC,

                Plaintiff,
                                                     Case No. 19-cv-11458
                   v.
                                              UNITED STATES DISTRICT COURT JUDGE
ALLSTATE PROPERTY AND CASUALTY INS.                   GERSHWIN A. DRAIN
               CO.,

               Defendant.

                                   /
   OPINION AND ORDER (1) GRANTING DEFENDANT’S MOTION FOR
       SUMMARY JUDGMENT [#99]; AND (2) DENYING AS MOOT
       PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [#101]

                                 I. INTRODUCTION

       On April 26, 2019, Plaintiffs Surgical Center of Southfield, LLC, d/b/a

 Fountain View Surgery Center and ISpine, PLLC filed the instant action in the

 Wayne County Circuit Court for the State of Michigan. See ECF No. 1-2. On May

 17, 2019, Defendant Allstate Property and Casualty Insurance Company

 (“Defendant”) removed this matter to this Court. See ECF No. 1. The parties entered

 a stipulated order on July 31, 2019 dismissing without prejudice the “claims for

 medical services relating to Surgical Center of Southfield d/b/a Fountain View

 Surgery.” ECF No. 10, PageID.93. Plaintiff Surgical Center of Southfield d/b/a

 Fountain View Surgery Center and Defendant agreed to resolve their dispute through

                                          1
Case 2:19-cv-11458-GAD-APP ECF No. 123, PageID.5739 Filed 01/15/21 Page 2 of 19




 another case in this District before the Honorable Paul D. Borman, Surgical Center

 of Southfield LLC d/b/a Fountain View Surgery Center (Brian Slating) v. Allstate

 Insurance Company, 19-cv-10991-PDB-APP, which closed in August 2019. Id. at

 PageID.94.

        Presently before the Court are Defendant’s Motion for Summary Judgment,1

 which was filed on May 28, 2020, and Plaintiff ISpine, PLLC’s (hereinafter,

 “Plaintiff”) Motion for Summary Judgment, which was filed on May 29, 2020. ECF

 Nos. 99, 101. Both motions are fully briefed. On January 14, 2021, the Court held

 a hearing on this matter.2 For the reasons that follow, the Court will GRANT

 Defendant’s Motion for Summary Judgment [#99] and DENY AS MOOT

 Plaintiff’s Motion for Summary Judgment [#101].

                                  II. BACKGROUND

       Plaintiff’s claims stem from a motor vehicle accident on August 25, 2018.

 ECF No. 34, PageID.671. On that date, insured Brian Slating endured spinal injuries

 which eventually resulted in an outpatient procedure.        Id.   Plaintiff provided

 treatment to Slating between February 20, 2019 and April 17, 2019. ECF No. 87,



 1
   Defendant filed an amended Motion later that same day. See ECF No. 100. The
 Court will cite to the amended Motion throughout this Opinion and Order.
 2
   At the beginning of the hearing, the Court invited arguments on both Motions;
 however, the parties used their allotted time to only argue Defendant’s Motion (ECF
 No. 99). At the end of the hearing, the Court denoted that it would decide Plaintiff’s
 Motion on the briefs.
                                           2
Case 2:19-cv-11458-GAD-APP ECF No. 123, PageID.5740 Filed 01/15/21 Page 3 of 19




 PageID.3341. Slating has claimed entitlement to benefits through the insurance

 policy issued to his ex-girlfriend, Brandy Powers, in a separate action in the Oakland

 County Circuit Court, Brian Slating v. Brandy Powers, Connie Elizabeth Owen, and

 Allstate Insurance Company, 18-169945-NI. See ECF No. 99-1, PageID.4582.

       Plaintiff asserts that it prepared and mailed a bill to Defendant for the

 treatment at issue in this action. ECF No. 87, PageID.3341. Defendant received this

 bill on March 11, 2019. ECF No. 100, PageID.4794. Plaintiff then filed the instant

 action on April 26, 2019 in the Wayne County Circuit Court, ECF No. 1-2, before it

 was removed to this Court on May 17, 2019, ECF No. 1. In its Complaint, Plaintiff

 alleges Defendant violated Michigan’s No-Fault Act and seeks declaratory relief for

 the outpatient services and surgical facility medical treatment it provided to Slating.

 ECF No. 1-2, PageID.13.

       Defendant filed its present Motion for Summary Judgment on May 28, 2020.

 ECF No. 100. Defendant argues that (1) it cannot be liable for payment of any

 benefits since it did not write Power’s insurance policy, (2) the purported assignment

 of benefits from Slating to Plaintiff was “invalid and meaningless,” and (3) that any

 rights Plaintiff did obtain from Slating were subsequently transferred to another

 entity called Velocity MRS – Fund VI, LLC (“Velocity”), thus rendering this action

 moot. Id. at PageID.4798. According to Defendant, each of these issues forecloses




                                           3
Case 2:19-cv-11458-GAD-APP ECF No. 123, PageID.5741 Filed 01/15/21 Page 4 of 19




 the recovery sought by Plaintiff and there is thus no issue of material fact that could

 be presented to the jury. Id.

       Plaintiff filed its Response on June 18, 2020. ECF No. 106. Plaintiff argues

 that Defendant’s allegations regarding the assignment of benefits and standing to

 bring this action are “without merit.” ECF No. 106, PageID.5156. Additionally,

 Plaintiff asserts that it named Defendant as a proper party; however, “should the

 Court find that the named defendant is not the property party, Plaintiff asserts that

 justice demands that the Plaintiff be permitted to amend the complaint based on

 Defendant’s handling of this case[.]” Id. Plaintiff also argues that it is the sole party

 with interest in Slating’s accounts receivable. Id. Defendant filed a Reply on July

 2, 2020. ECF No. 108.

       Plaintiff separately filed a Motion for Summary Judgment on May 29, 2020.

 ECF No. 101. Plaintiff argues that there are no genuine issues of material fact upon

 review of seventeen of Defendant’s affirmative defenses, “as well as [Defendant’s

 allegations and inferences of illegal referrals, improper marketing and fraud in

 general.” Id. at PageID.4846. Plaintiff also emphasizes its diligent discovery in this

 matter, whereas Defendant “failed to supplement any answers regarding [its]

 Affirmative Defenses by the May 1, 2020 discovery cutoff date.” Id. At the hearing,

 Plaintiff stated that it filed its present Motion in the interest of judicial economy.




                                             4
Case 2:19-cv-11458-GAD-APP ECF No. 123, PageID.5742 Filed 01/15/21 Page 5 of 19




       Defendant opposed Plaintiff’s Motion on June 19, 2020. ECF No. 107.

 Defendant asserts that Plaintiff’s Motion is merely an attempt to prevent it from

 presenting the allegedly “extensive evidence” of Plaintiff’s “fraudulent conduct.”

 Id. at PageID.5267.    Defendant emphasizes that Plaintiff’s arguments are not

 appropriate for summary judgment.        Id.   Moreover, Defendant contends that

 Plaintiff’s motion is premised on material misrepresentations of its affirmative

 defenses, including the defenses that it stipulated to withdraw (ECF No. 102). Id. at

 PageID.5268. Plaintiff did not file a Reply.

                               III. LEGAL STANDARD

       Federal Rule of Civil Procedure 56(a) “directs that summary judgment shall

 be granted if there is no genuine issue as to any material fact and that the moving

 party is entitled to a judgment as a matter of law.” Cehrs v. Ne. Ohio Alzheimer’s

 Research Ctr., 155 F.3d 775, 779 (6th Cir. 1998) (quotations omitted). The court

 must view the facts, and draw reasonable inferences from those facts, in the light

 most favorable to the non-moving party. Anderson v. Liberty Lobby, Inc., 477 U.S.

 242, 255, (1986). No genuine dispute of material fact exists where the record “taken

 as a whole could not lead a rational trier of fact to find for the non-moving party.”

 Matsushita Elec. Indus., Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

 Ultimately, the court evaluates “whether the evidence presents a sufficient




                                          5
Case 2:19-cv-11458-GAD-APP ECF No. 123, PageID.5743 Filed 01/15/21 Page 6 of 19




 disagreement to require submission to a jury or whether it is so one-sided that one

 party must prevail as a matter of law.” Anderson, 477 U.S. at 251–52.

                                     IV. ANALYSIS

       A. Defendant’s Motion for Summary Judgment (ECF No. 99)

         In its Motion for Summary Judgment, Defendant first argues that it cannot be

 liable for the payment of any benefits. Specifically, Defendant asserts that it was

 not the underwriting entity for the insurance policy through which Plaintiff claims it

 obtained rights from Slating. ECF No. 100, PageID.4800. Instead, “the sperate

 entity Allstate Insurance Company was the underwriter of the policy,” which was

 sold to Powers and to which Plaintiff claims entitlement to benefits in this matter.

 Id.

         Under the Erie doctrine, in actions brought in federal court invoking diversity

 jurisdiction, a court must apply the same substantive law as would have been applied

 if the action had been brought in a state court of the jurisdiction where the federal

 court is located. Corrigan v. U.S. Steel Corp., 478 F.3d 718, 723 (6th Cir. 2007)

 (citations omitted). Under Michigan law, “[i]t is a well-recognized principle that

 separate corporate entities will be respected.” Seasword v. Hilti, Inc., 537 N.W.2d

 221, 224 (Mich. 1995) (citation omitted). Parent and subsidiary corporations are

 “separate and distinct entities,” absent an abuse of corporate form. Id. (citations

 omitted); see also United States v. Bestfoods, 524 U.S. 51, 61 (1998) (“It is a general


                                            6
Case 2:19-cv-11458-GAD-APP ECF No. 123, PageID.5744 Filed 01/15/21 Page 7 of 19




 principle of corporate law deeply ‘ingrained in our economic and legal systems’ that

 a parent corporation (so-called because of control through ownership of another

 corporation’s stock) is not liable for the acts of its subsidiaries.”).

       The corporate veil presumption may be pierced “where an otherwise separate

 corporate existence has been used to subvert justice or cause a result that is contrary

 to some overriding public policy.”          Servo Kinetcs, Inc. v. Tokyo Precision

 Instruments Co., 475 F.3d 783, 798 (6th Cir. 2007) (internal quotation marks,

 alteration, and citations omitted). Michigan courts have applied the following

 standard for piercing the corporate veil:

       First, the corporate entity must be a mere instrumentality of another
       entity or individual. Second, the corporate entity must be used to
       commit a fraud or wrong. Third, there must have been an unjust loss
       or injury to the plaintiff.

 SCD Chem. Distribs., Inc. v. Medley, 512 N.W.2d 86, 90 (Mich. Ct. App. 1994).

       District courts within the Sixth Circuit have granted summary judgment where

 a plaintiff has sued a wrong entity. See, e.g., State Farm Mut. Auto. Ins. Co. v. Nat’l

 Gen. Ins. Co., No. 1:15-cv-1314, 2017 U.S. Dist. LEXIS 220757 (W.D. Mich. Feb.

 8, 2017); Parent v. Credit Union One, 792 F. Supp. 526 (E.D. Mich. 1992); see also

 Hirmiz v. GMAC Ins. Co., No. 14-cv-10766, 2015 U.S. Dist. LEXIS 131156

 (granting defendant’s motion to dismiss, which was construed as a motion for

 summary judgment). In Nat’l Gen. Ins. Co., the court determined that Defendant

 National General Insurance Company (“NGIC”) was entitled to summary judgment
                                             7
Case 2:19-cv-11458-GAD-APP ECF No. 123, PageID.5745 Filed 01/15/21 Page 8 of 19




 because it was never legally responsible for the policy at issue. Nat’l Gen. Ins. Co.,

 2017 U.S. Dist. LEXIS 220757, at *3. Quoting Black’s Law Dictionary (10th ed.

 2014), the court wrote “the ‘underwriter,’ or ‘insurer’—defined as “[s]omeone who

 agrees, by contract, to assume the risk of another’s loss and to compensate for that

 loss,’ … was indisputable and solely MIC [General Insurance Corporation].” Id.

 Upon review of the evidence, the court held that there was no genuine dispute in

 material fact that NGIC, the named defendant, was the underwriter of the insurance

 policy and therefore it was not legally responsible for the policy. Id. at *4.

       Here, Defendant asserts that Plaintiff’s prosecution of this action “against an

 improperly named defendant has always been improper,” and therefore the matter

 should be dismissed. ECF No. 100, PageID.4802. Defendant points to the insurance

 policy, which was issued to Powers, effective May 1, 2018, to support its argument.

 ECF No. 99-3. The policy consistently lists “Allstate Insurance Company,” rather

 than “Allstate Property and Casualty Insurance Company.” See id. Defendant

 emphasizes that Plaintiff has been on notice that Allstate Insurance Company was

 the underwriter for Powers’ policy since November 13, 2019, when a copy of this

 policy was produced.       ECF No. 100, PageID.4802 (citing ECF No. 35-4,

 PageID.739). Moreover, Defendant highlights how Slating sued Allstate Insurance

 Company, not Allstate Property and Casualty Insurance Company, in his individual

 action in the Oakland County Circuit Court seeking benefits related to the motor


                                            8
Case 2:19-cv-11458-GAD-APP ECF No. 123, PageID.5746 Filed 01/15/21 Page 9 of 19




 vehicle accident. ECF No. 99-5. Indeed, Slating averred in his complaint that “there

 existed a contract between Plaintiff and Defendant consisting of a policy of

 automobile insurance issued by the Defendant, Allstate Insurance Company[.]” Id.

 at PageID.4687. Defendant asserts that during discovery in the present matter,

 Plaintiff sought materials related to this state court action, including expert and

 medical reports from counsel representing Slating. ECF No. 92-3, PageID.3994;

 ECF No. 60, PageID.1304.

       Plaintiff raises several arguments to oppose Defendant’s assertion that it is not

 the proper entity to be sued in this matter. First, Plaintiff contends that Defendant

 improperly failed to raise the “defense of improper entity” in its affirmative

 defenses. ECF No. 106, PageID.5141. Plaintiff cites to the Federal Rule of Civil

 Procedure 8(c) to support this first argument. Id. While it is true that Rule 8(c)

 requires defendants to raise affirmative defenses in their first responsive pleadings,

 Wayne Cnty. Dep’t of Hum. Serv., 901 F.3d 656, 680 (6th Cir. 2018), the Court

 agrees with Defendant that “a litigant suing an entity against which it cannot possibly

 establish liability” is not an affirmative defense, ECF No. 108, PageID.5504.

 Plaintiff does not cite to any authority for the proposition that a defendant must plead

 that a plaintiff sued the wrong entity as an affirmative defense. The Court denotes

 that defendants often raise such an issue in a dispositive motion, such as a motion to

 dismiss. See, e.g., Hirmiz v. GMAC Ins. Co., No. 14-cv-10766, 2015 U.S. Dist.


                                            9
Case 2:19-cv-11458-GAD-APP ECF No. 123, PageID.5747 Filed 01/15/21 Page 10 of 19




 LEXIS 131156. Moreover, the Court adopts language from another district court in

 this Circuit in declining to place blame on Defendant: “The burden was upon [the

 plaintiff] to prosecute its case properly. It cannot blame [the defendant] for its failure

 to do so.” State Farm Mut. Auto. Ins. Co. v. Nat’l Gen. Ins. Co., No. 1:15-cv-1314,

 2017 U.S. Dist. LEXIS 220757, at *9 (W.D. Mich. Feb. 8, 2017) (citation omitted).

       Second, Plaintiff asserts that Defendant abused the corporate form and should

 thus be held as the property party in this suit. ECF No. 106, PageID.5142, 5149.

 Plaintiff argues that “Defendant should not be permitted to prosecute and defend this

 case throughout the discovery process, while producing documents, records and

 materials … only to turn around and state that they are not the proper party, or that

 the proper entity was not aware of and directing the litigation before this Court in

 the present case.” ECF No. 106, PageID.5142. In its Response, Plaintiff points to

 Defendant’s counsel’s email regarding deposition notices, ECF No. 106-2, as well

 as Defendant’s answer to a Request for Admission that it is the “highest priority

 insurer for benefits payable to the Patient,” ECF No. 106-4, to question Defendant’s

 actions. In citing to Defendant’s participation in discovery, Plaintiff questions how

 it could not be the proper defendant while also having the ability to produce such

 discovery. ECF No. 106, PageID.5143. Plaintiff reiterated this argument at the

 hearing.




                                            10
Case 2:19-cv-11458-GAD-APP ECF No. 123, PageID.5748 Filed 01/15/21 Page 11 of 19




       “The doctrine of piercing the corporate veil … is the rare exception, applied

 in the case of fraud or certain other exceptional circumstances, and usually

 determined on a case-by-case basis.” Dole Food Co. v. Patrickson, 538 U.S. 468,

 475 (2003) (citation omitted). A court’s decision whether to pierce the corporate

 veil “is highly dependent on the equities of the situation, and the inquiry tends to be

 intensely fact-driven.” Servo Kinetcs, Inc. v. Tokyo Precision Instruments Co., 475

 F.3d 783, 798 (6th Cir. 2007). To reiterate, a corporate veil piercing claim under

 Michigan law requires proof that (1) the corporate entity is merely an agent or

 instrumentality of another entity or individual; (2) the corporate entity was used to

 commit a fraud or wrong; and (3) the plaintiff suffered an unjust loss or injury. SCD

 Chem. Distribs., Inc. v. Medley, 512 N.W.2d 86, 90 (Mich. Ct. App. 1994). The

 Sixth Circuit has considered additional, specific factors that shed light on these

 broader inquiries, including “undercapitalization of the corporation, the maintenance

 of separate books, the separation of corporate and individual finances, the use of the

 corporation to support fraud or illegality, the honoring of corporate formalities, and

 whether the corporation is merely a sham.” Int’l Union, United Auto., Aerospace &

 Agr. Implement Workers of Am. v. Aguirre, 410 F.3d 297, 302–03 (6th Cir. 2005)

 (quoting Laborers’ Pension Tr. Fund v. Sidney Weinberger Homes, Inc., 872 F.2d

 702, 704–05 (6th Cir. 1988)).




                                           11
Case 2:19-cv-11458-GAD-APP ECF No. 123, PageID.5749 Filed 01/15/21 Page 12 of 19




       Here, Plaintiff argues that Defendant (1) agreed to produce the same adjusters,

 as well as possessed and controlled privileged documents such as the claim file and

 medical records belonging to Slating, (2) vigorously defended and prosecuted this

 case on behalf of the “proper party,” and that (3) “both entities possess the same

 employees and adjusters.” ECF No. 106, PageID.5150. According to Plaintiff, “[i]t

 is clear that the two entities have intermingled the corporate formalities and both

 should be held liable.” Id.

       Importantly, Defendant emphasizes that Plaintiff defined “Allstate”

 throughout the discovery process as “Allstate Corporation, as well as any and all

 Allstate subsidiaries licensed to do business in the State of Michigan and issue No-

 Fault Automobile Insurance Policies. Reference within this request to ‘Allstate’

 shall include Allstate’s agents, contractors and employees acting on its behalf.” See

 ECF No. 87-4, PageID.3382. The Court finds that this expansive directive required

 Defendant to comply with Plaintiff’s discovery requests, as it is a “wholly-owned

 indirect subsidiary of The Allstate Corporation.” ECF No. 2, PageID.37.

       The Court also takes notice of Plaintiff’s emphasis on Defendant’s answer to

 its Request for Admission, specifically that Defendant did not admit nor deny that it

 was the highest priority insurer in light of the continual investigation into the

 circumstances of the alleged motor vehicle accident. ECF No. 106-4, PageID.5173.

 Plaintiff argues that Defendant was required to supplement this response according


                                          12
Case 2:19-cv-11458-GAD-APP ECF No. 123, PageID.5750 Filed 01/15/21 Page 13 of 19




 to Federal Rule of Civil Procedure 26(e). ECF No. 106, PageID.5144. Upon review

 of the present Motion, the Court agrees with Defendant’s argument in its Reply that

 there are “significant questions about the occurrence of this alleged motor vehicle

 accident and whether Slating was entitled to coverage at all[.]” ECF No. 108,

 PageID.5505. For example, in their respective briefs, the parties dispute whether

 Plaintiff obtained a valid assignment from Slating and whether Plaintiff

 subsequently assigned any right it obtained from Slating to Velocity. The Court

 therefore does not find that Defendant was required to supplement its response

 pursuant to Rule 26(e)(1)(A) as the facts surrounding the underlying incident remain

 disputed. Additionally, the Court denotes that a question concerning the order of

 priority to determine which insurance company will pay for a patient’s benefits does

 not equate to a question concerning the proper defendant or party who bears

 responsibility in a matter.

       Upon review of Plaintiff’s arguments, the Court finds that Plaintiff has not

 presented sufficient evidence to demonstrate Defendant abused the corporate form

 and should thus be held as the property party in this suit. There is no evidence

 presented to demonstrate that “an otherwise separate corporate existence has been

 used to ‘subvert justice or cause a result that [is] contrary to some other clearly

 overriding policy.” Seasword v. Hilti, Inc., 537 N.W.2d 221, 224 (Mich. 1995)

 (internal citation omitted). Rather, it appears Plaintiff named the wrong subsidiary


                                         13
Case 2:19-cv-11458-GAD-APP ECF No. 123, PageID.5751 Filed 01/15/21 Page 14 of 19




 in the lawsuit, conflating the “Allstate Insurance Company” brand name with

 “Allstate Property and Casualty Insurance Company.” See State Farm Mut. Auto.

 Ins. Co. v. Nat’l Gen. Ins. Co., No. 1:15-cv-1314, 2017 U.S. Dist. LEXIS 220757,

 at *6 (W.D. Mich. Feb. 8, 2017) (finding that the named defendant, although a sister

 subsidiary of the insurance company, was not liable for the policy at issue and

 therefore was entitled to dismissal). Defendant complied with discovery, as it was

 required to do so from Plaintiff’s definition of “Allstate” throughout the discovery

 process. It was revealed during this discovery process, specifically on November

 13, 2019, that “Allstate Insurance Company,” not Defendant, was the underwriter

 for the insurance policy at issue in this matter. ECF No. 99-3.

       Lastly, Plaintiff argues that it is entitled to amend the pleadings “pursuant to

 Michigan law.” ECF No. 106, PageID.5145–49. Upon review of Plaintiff’s filing,

 it is evident that Plaintiff failed to abide by this Court’s Filing Policies and

 Procedures concerning the filing of briefs. Specifically, Rule 5 requires that motions

 must not be combined with any other stand-alone document. “A counter-motion

 must not be combined with a response or reply … Papers filed in violation of this

 rule will be stricken.” R5(f), E.D. Mich. Elec. Fil. Pol. & Pro. Plaintiff’s requested

 relief for an amendment to its complaint—as an argument in its Response Brief to

 Defendant’s Motion for Summary Judgment—is thus procedurally improper.




                                          14
Case 2:19-cv-11458-GAD-APP ECF No. 123, PageID.5752 Filed 01/15/21 Page 15 of 19




       Nevertheless, the Court will address the merits of Plaintiff’s request. While

 Plaintiff is correct to cite to Federal Rule of Civil Procedure 15(a)(2), the Court

 denotes that it must first consider its request under Federal Rule of Civil Procedure

 16(b). Once a matter’s scheduling order’s deadline passes, a plaintiff first must show

 “good cause” under Rule 16(b) for failure to seek leave to amend before a court will

 consider whether an amendment is proper under Rule 15(a).               See Leary v.

 Daeschner, 349 F.3d 888, 909 (6th Cir. 2003). Indeed, as another court has put it,

 “[i]f we considered only Rule 15(a) without regard to Rule 16(b), we would render

 scheduling orders meaningless and effectively would read Rule 16(b) and its good

 cause requirement out of the Federal Rules of Civil Procedure.” Id. (citing Sosa v.

 Airprint Sys., Inc., 133 F.3d 1417, 1419 (11th Cir. 1998)). The Sixth Circuit has

 determined that, in addition to Rule 16’s explicit “good cause” requirement, a district

 court must evaluate the nonmoving party’s potential prejudice when determining

 whether or not to amend a scheduling order’s deadlines. Id.

       Here, the Court takes notice that the deadline to file motions to amend

 pleadings, November 4, 2019, passed long before the parties filed their respective

 motions. See ECF No. 12. Plaintiff must therefore establish “good cause” pursuant

 to Rule 16(b) for why its requested relief was filed several months after the original

 deadline. The Sixth Circuit has explained that “[t]he primary measure of Rule 16’s

 ‘good cause’ standard is the moving party’s diligence in attempting to meet the case


                                           15
Case 2:19-cv-11458-GAD-APP ECF No. 123, PageID.5753 Filed 01/15/21 Page 16 of 19




 management order’s requirements.” Inge v. Rock Fin. Corp., 281 F.3d 613, 625 (6th

 Cir. 2002) (citations omitted). Plaintiff’s Response brief fails to address Rule

 16(b)’s “good cause” standard. Plaintiff instead asserts that it “conducted discovery

 with due diligence and issued specific requests as to the Defendant’s order of priority

 under MCL 500.3114.” ECF No. 106, PageID.5147.

       Additionally, Plaintiff contends that “the right party was sued by the wrong

 name[.]” Id. Another district court within this Circuit has explained that “[t]he

 general rule is that attorney neglect or inadvertence will not constitute good cause

 supporting modification.” State Farm Mut. Auto. Ins. Co. v. Nat’l Gen. Ins. Co., No.

 1:15-cv-1314, 2017 U.S. Dist. LEXIS 220757, at *8 (W.D. Mich. Feb. 8, 2017).

 Here, Defendant highlights that Plaintiff has been on notice that Allstate Insurance

 Company was the underwriter for Powers’ policy since at least November 13, 2019,

 when a copy of this policy was produced. ECF No. 100, PageID.4802 (citing ECF

 No. 35-4, PageID.739). Plaintiff waited six months, in a brief in opposition to

 Defendant’s Motion for Summary Judgment, to seek an amendment of its

 Complaint. The Court does not find Plaintiff can establish “good cause” in the

 present matter when it waited to request the instant relief only after the issue was

 brought to its attention by Defendant’s Motion for Summary Judgment. See Leary,

 349 F.3d at 908 (citing Duggins v. Steak ‘N Shake, Inc., 195 F.3d 828, 834 (6th Cir.

 1999)).


                                           16
Case 2:19-cv-11458-GAD-APP ECF No. 123, PageID.5754 Filed 01/15/21 Page 17 of 19




       As explained above, the Court must also consider Defendant’s potential

 prejudice in its determination. Here, the Court agrees with Defendant that such

 prejudice exists, as discovery would have to be reopened, months after it was closed.

 See ECF No. 108, PageID.5506. Accordingly, the Court concludes that Defendant

 would suffer prejudice if Plaintiff was permitted to file an amendment at this late

 stage in the proceedings, after months of discovery and the filing of dispositive

 motions. The Court once again reiterates that Plaintiff was on notice of both the

 deadline to file a proper motion to amend its pleadings, ECF No. 12, as well as the

 proper defendant in this matter, ECF No. 99-3, months before the filing of its present

 Response.

       In sum, and upon review of the record, the Court finds that Defendant is not

 the proper entity that should be sued in this matter. As explained above, the

 insurance policy is silent as to named Defendant Allstate Property and Casualty

 Insurance Company. In sum, there is no dispute of material fact that named

 Defendant Allstate Property and Casualty Insurance Company did not underwrite

 the policy and is therefore not legally responsible for the policy at issue.

       Accordingly, the Court will grant Defendant’s Motion for Summary Judgment

 on the presented issue of the improperly named defendant.

    B. Plaintiff’s Motion for Summary Judgment (ECF No. 101)




                                           17
Case 2:19-cv-11458-GAD-APP ECF No. 123, PageID.5755 Filed 01/15/21 Page 18 of 19




       In its separate Motion, Plaintiff argues that summary judgment should be

 granted as to the dismissal of Defendant’s affirmative defenses. Specifically,

 Plaintiff contends that no genuine issue of material fact exists as to the following

 defenses: 22, 29, 30, 31, 32, 34, 35, 36, 38, 40, 45, 46, 47, 53, 54, 55, and 74. ECF

 No. 101, PageID.4823. In its Response, Defendant argues that Plaintiff’s Motion is

 an attempt to “prevent [it] from presenting to the factfinder the extensive evidence

 of [Plaintiff’s] fraudulent conduct.”    ECF No. 107, PageID.5267.         Moreover,

 Defendant asserts that some of Plaintiff’s arguments pertain to affirmative defenses

 which it stipulated to withdraw. Id. at PageID.5268; see also ECF No. 102.

 Defendant contends that each of its affirmative defenses is “amply supported by the

 record and each is clearly an appropriate defense to a claim for No-Fault benefits[.]”

 ECF No. 107, PageID.5268.

       In light of the Court’s determination of Defendant’s separate Motion for

 Summary Judgment, the Court need not address the merits of Plaintiff’s present

 Motion. Accordingly, Plaintiff’s Motion for Summary Judgment is moot.

                                   V. CONCLUSION

       For the reasons articulated above, Defendant’s Motion for Summary

 Judgment [#99] is GRANTED.

       IT IS FURTHER ORDERED that Plaintiff’s Motion for Summary

 Judgment [#101] is DENIED AS MOOT.


                                          18
Case 2:19-cv-11458-GAD-APP ECF No. 123, PageID.5756 Filed 01/15/21 Page 19 of 19




       IT IS SO ORDERED.

 Dated:      January 15, 2021

                                              s/Gershwin A. Drain
                                              HON. GERSHWIN A. DRAIN
                                              United States District Court Judge

                          CERTIFICATE OF SERVICE

            Copies of this Order were served upon attorneys of record on
               January 15, 2021, by electronic and/or ordinary mail.
                                /s/ Teresa McGovern
                                    Case Manager




                                         19
